Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 1 of 17




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT, AMBER MEANS, MANDY MELOON, GABRIELA JOSLIN,
   JANE DOES 6-50, on behalf of themselves and all others similarly situated

   Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE, USA TAEKWONDO, INC.,
   STEVEN LOPEZ, JEAN LOPEZ, JOHN DOES 1-5

   Defendants.


        DEFENDANT USAT’S MOTION TO DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT


           Defendant USA Taekwondo, Inc. (“USAT”), by and through its attorneys, moves

   pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss Plaintiffs’ Third Amended Complaint [D.E.

   293] for failure to state a claim. USAT certifies that, pursuant to D.C. Colo. L. Civ. R.

   7.1(a), undersigned counsel communicated with counsel for Plaintiffs prior to filing this

   Motion to Dismiss and that Plaintiffs have indicated they oppose the Motion.

                               I.     PROCEDURAL HISTORY

           Plaintiff Heidi Gilbert filed this action against a single defendant, Jean Lopez,

   alleging a single cause of action for negligence, on April 25, 2018. See generally Original

   Complaint [D.E. 1]. A First Amended Complaint adding additional plaintiffs, defendants,

   and causes of action was filed on May 4, 2018 [D.E. 6]. In the face of motions to dismiss

   filed by all defendants [D.E. 50, 58, and 59], a Second Amended Complaint (“SAC”) [D.E.



                                               1
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 2 of 17




   68] was filed on August 24, 2018. Following USAT’s motion to dismiss the SAC [D.E.

   109], motions to dismiss filed by other parties, recommendations by Magistrate Judge

   Michael E. Hegarty [D.E. 218], and competing objections to those recommendations [D.E.

   224-27], this Court entered an Order dismissing Plaintiffs’ RICO claim against USAT,

   along with their claims for negligent supervision, negligent retention, negligence, and

   gross negligence. D.E. 266. The Court also struck Plaintiffs’ damages class and

   dismissed Jean Lopez from the lawsuit. Id. With respect to Plaintiffs’ negligence claim

   against USAT, the Court agreed with Magistrate Hegarty’s application of the duty factors

   identified in Taco Bell, Inc. v. Lannon, 755 P.2d 43, 46 (Colo. 1987), and his conclusion

   that USAT did not owe a duty to former athletes. Id. at 54, 66. Plaintiffs dismissed USOC

   on September 30, 2019. (Dkt. 267).

         Nearly two years after this action was commenced, Plaintiffs have now filed their

   Third Amended Complaint (“TAC”). D.E. 293. With respect to their claims against USAT,

   the TAC maintains Gaby Joslin’s claim for Forced Labor in Violation of 18 U.S.C. §§

   1589(b) and 1595(a) (Count 2); Gaby Joslin’s claim for Trafficking with Respect to Forced

   Labor in Violation of §§ 18 U.S.C. 1590(a) and 1595(a) (Count 3); Amber Means’ claim

   for Forced Labor in Violation of 18 U.S.C. §§ 1589(b) and 1595(a) (Count 5); and all

   Plaintiffs’ claim for Obstruction, Interference with Enforcement in Violation of 18 U.S.C.

   §§ 1590(b), 1591(d), 1595(a), and 2255. Id. The TAC also attempts to revive Plaintiffs’

   previously dismissed claims against USAT for negligence. Id. at Counts 9-12.




                                               2
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 3 of 17




                                  II.          LEGAL STANDARD

          To survive a Rule 12(b)(6) motion, “[t]he complaint must plead sufficient facts,

   taken as true, to provide ‘plausible grounds’ that discovery will reveal evidence to support

   the plaintiff’s allegations.” National Ass’n. of Investors Corp. v. Bivio, Inc., No. 11–cv–

   02435–WJM, 2012 WL 1695042, at *1 (D. Colo. May 15, 2012) (quoting Shero v. City of

   Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007)); see also Mobley v. McCormick, 40

   F.3d 337, 340 (10th Cir. 1994). It also “is well established that an amended complaint

   ordinarily supersedes the original and renders it of no legal effect.” Davis v. TXO

   Production Corp., 929 F.2d 1515, 1517 (10th Cir. 1991). See also Marotta v. Cortez, 2008

   U.S. Dist. LEXIS 94576 at *3 (“A pleading that has been amended supersedes the

   pleading it modifies. Once an amended pleading is interposed, the original pleading no

   longer performs any function in the case”). Because the claims of the SAC no longer

   apply, USAT can challenge all claims in the TAC (though USAT does not repeat

   arguments which the Court previously has rejected on the merits).

                                        III.     ARGUMENT

   A.     Plaintiffs’ Negligence Claims Against USAT Must Be Dismissed.

          Plaintiffs’ negligence claims against USAT previously were dismissed because the

   Court found that USAT did not owe a duty to former athletes. D.E. 266 at 53-56, 60-61.

   Plaintiffs attempt to revive their negligence claims in the TAC (Counts 9-12) by alleging

   that USAT had a “special relationship” with plaintiffs and by emphasizing their previous

   contention that USAT “assumed a duty” to plaintiffs when it hired Alperstein to investigate

   the Lopez brothers. See, e.g., TAC at ¶¶ 653, 662, 712, 720, 773, 778, and 837. The


                                                   3
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 4 of 17




   existence of a duty is an essential element of any negligence claim and is “a question of

   law to be determined by the court.” N.M. by and through Lopez v. Trujillo, 397 P.3d 370,

   374 (Colo. 2017). Plaintiffs’ revised theories – asserted against USAT nearly two years

   after the action was commenced and based on “facts” in their possession for years –

   should be rejected.

          Plaintiffs’ “special relationship” theory of duty should not change the Court’s

   previous Taco Bell analysis, under which it concluded that USAT does not owe a duty to

   former athletes. D.E. 266 at 53-56, 60-61. Colorado recognizes “special relationships” in

   only a few, limited circumstances: “(1) common carrier/passenger, (2) innkeeper/guest,

   (3) possessor of land/invited entrant, (4) employer/employee, (5) parent/child, and (6)

   hospital/patient.” Trujillo, 397 P.3d at 374 (citing Univ. of Denver v. Whitlock, 744 P.2d

   54, 58 (Colo. 1987), which noted that “[i]n nonfeasance cases the existence of a duty has

   been recognized only during the last century in situations involving a limited group of

   special relationships between parties. Such relationships are predicated on a ‘definite

   relation’ between the parties that is of such a character that social policy justifies the

   imposition of a duty to act”). Having already concluded that USAT does not owe a duty to

   former athletes, the Court should similarly conclude that USAT did not have the sort of

   special relationship with former athletes (i.e., Plaintiffs) that otherwise would give rise to

   a duty. The circumstances under which Colorado has recognized a duty arising out of

   such a relationship are extremely limited and are not present here, where Plaintiffs are

   adult former members of USAT.




                                                 4
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 5 of 17




          Plaintiffs’ “assumption of duty” argument should similarly be rejected. First, the

   allegation that USAT assumed a duty by undertaking an investigation is not entirely new.

   See SAC [D.E. 68 at ¶ 247 (alleging that USAT assumed a duty to act honestly and in

   good faith by engaging Alperstein to conduct an investigation). Despite the presence of

   this allegation in the SAC, the Court already concluded that USAT did not owe a duty to

   former athletes. D.E. 266 at 53-56, 60-61. Second, Plaintiffs have failed to sufficiently

   allege the elements necessary to establish that USAT assumed a duty for which it can be

   held liable.

          “Under some circumstances, a party may assume duties of care by voluntarily

   undertaking to render a service, and negligent performance of that assumed duty may

   impose liability.” E. Meadows Co. v. Greeley Irrigation Co., 66 P.3d 214, 218 (Colo. App.

   2003). Any argument that a defendant has assumed a duty “must be predicated on two

   factual findings.” Id. First, “[a] plaintiff must . . . show that the defendant, either through its

   affirmative acts or through a promise to act, undertook to render a service that was

   reasonably calculated to prevent the type of harm that befell the plaintiff.” Id. “Second, a

   plaintiff must also show either that he relied on the defendant to perform the service or

   that defendant’s undertaking increased plaintiff’s risk.” Jefferson Cty. Sch. Dist. R-1 v.

   Justus ex rel. Justus, 725 P.2d 767, 771 (Colo. 1986).

          Plaintiffs have not plausibly alleged that USAT’s investigation was reasonably

   calculated to prevent the type of harm that allegedly “befell” them, that they relied upon

   USAT to “perform the service,” or that USAT’s “undertaking increased” their “risk.” As the

   Colorado Supreme Court’s decision in Jefferson Cty. makes clear, the harm, the risk, and


                                                   5
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 6 of 17




   the service must be related. For example, Jefferson Cty. involved a case in which a school

   allegedly assumed a duty to prevent a first-grade student from leaving the school grounds

   on a bicycle and the alleged harm occurred when plaintiff was injured while riding his

   bicycle home. Jefferson Cty., 725 P.2d at 771. There was, in other words, a nexus

   between the alleged undertaking, harm, risk of harm, and reliance to prevent harm,

   because the school’s alleged assumption of a duty (preventing first-graders from biking

   home) and its alleged breach of that duty were directly related to the harm/risk at issue

   (injury to a first-grader while biking home).

          Here, Plaintiffs do not plausibly allege that USAT’s investigation was calculated to

   prevent the harm or the risk of the harm they now claim, which is “secondary

   victimization.” See, e.g., TAC at ¶¶ 679, 702-705, 737 (describing secondary trauma or

   re-victimization of sexual assault victims resulting from being asked to describe or re-live

   their trauma). Nowhere do Plaintiffs allege that USAT’s investigation was designed to

   prevent “secondary victimization.” Instead, Plaintiffs allege that they relied on USAT “to

   investigate and remove the Lopez brothers.” See, e.g., id. at 791. Indeed, the gist of

   Plaintiffs’ allegations is that sexual assault victims are often re-traumatized by

   investigations into their injuries (i.e., it is an inherent risk of such investigations). It is not

   plausible – and is not alleged – that USAT undertook its investigation for the very purpose

   of preventing secondary victimization, particularly when Plaintiffs have alleged that they

   were relying on the investigation to remove the Lopez brothers from USAT. With respect

   to reliance, it also should be noted that Plaintiffs repeatedly allege they relied on USAT

   to conduct its investigation in good faith and to behave reasonably and with due care.


                                                   6
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 7 of 17




   See, e.g., TAC at ¶¶ 793, 836, 852. Again, however, this is not the sort of reliance required

   by Colorado law, as it does not relate to either the purpose of the investigation or the

   harm alleged. Plaintiffs do not, for example, allege that because they relied on USAT to

   conduct its investigation, they therefore abandoned other investigatory avenues. Their

   assumption of duty theory should be rejected for that reason alone.

          In addition, and as a matter of policy, Plaintiffs’ TAC advances theories that would

   discourage organizations from looking into alleged past misconduct. Having been told by

   the Court that USAT owed no investigative duty to former athletes, they now seek to turn

   that ruling on its head by arguing that USAT is liable because it undertook an investigation

   into their allegations against the Lopez brothers. The Court should reject this theory,

   which would discourage USAT and other organization from conducting the type of

   investigation Plaintiffs desired, because any such investigation would risk a lawsuit

   claiming secondary victimization. Because Plaintiffs have not adequately alleged USAT

   owed them a duty, each of their negligence claims must be dismissed. Accepting

   Plaintiffs’ special relationship theory would similarly discourage organizations from taking

   ameliorative steps to address past alleged sexual abuse because doing so would open

   those organizations to liability by individuals whose claims otherwise would be barred.

   B.     Plaintiffs’ Federal Claims Must Be Dismissed.

          1.     The aiding and abetting allegations of Counts 2, 3, and 5 are
                 insufficient to obtain relief under 18 U.S.C. § 1595.

          Plaintiffs allege “aiding and abetting” liability against USAT in Counts 2, 3 and 5,

   each of which is brought pursuant to 18 U.S.C. § 1595. “[A]iding and abetting liability is

   not provided for in Section 1595.” Noble v. Weinstein, 335 F. Supp. 3d 504, 525 (S.D.N.Y.

                                                7
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 8 of 17




   2018) (citing Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S.

   164, 183 (1994) (observing that “when Congress enacts a statute under which a person

   may sue and recover damages from a private defendant for the defendant’s violation of

   some statutory norm, there is no general presumption that the plaintiff may also sue aiders

   and abettors”) (emphasis in original)).

          If the Court were to conclude that aiding and abetting liability is available under §

   1595, then Plaintiffs must sufficiently plead “(i) a primary violation of the statute by the

   primary defendant, (ii) knowledge by the secondary defendant of his role in the illegal

   conduct; and (iii) substantial assistance by the secondary defendant in the primary

   violation.” Weinstein, 335 F. Supp. 3d at 525. See also Leon v. FedEx Ground Package

   Sys, 2016 U.S. Dist. LEXIS 30281 at *42 (D.N.M. 2016). Plaintiffs have not met these

   requirements. As discussed below, Plaintiffs have not sufficiently alleged that USAT knew

   it was participating in illegal conduct with Steven Lopez at the time the allegedly illegal

   sexual misconduct by Steven Lopez took place. Nor have Plaintiffs pleaded the

   substantial assistance requirement. Allegations regarding Steven Lopez’s success as a

   taekwondo athlete and potential commercial gain for USAT based on that success,

   repeatedly labelling him a rapist, descriptions of Congressional interest in athlete sex

   abuse, and allegations regarding the vulnerability of young athletes generally do not

   demonstrate that USAT provided Steven Lopez with substantial assistance in order to

   sexually abuse Gabriela Joslin or Amber Means. See e.g. TAC ¶¶ 17-35, 74-87 [D.E.

   293]. As a result, the aiding and abetting allegations of Counts 2, 3, and 5 are insufficient

   to obtain relief under 18 U.S.C. § 1595.


                                                8
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 9 of 17




          2.     Counts 2, 3, and 5 lack allegations of a “knowing benefit” as required
                 by 18 U.S.C. § 1595(a).

          Counts 2, 3, and 5 seek to recover under 18 U.S.C. § 1595(a), which creates a

   federal cause of action against the “perpetrator” or “whoever knowingly benefits,

   financially or by receiving anything of value from participation in a venture which that

   person knew or should have known has engaged in an act in violation of this chapter”

   (emphasis added). Counts 2 and 5 also allege primary violations of § 1589(b) and Count

   3 advances a “knowing benefit” theory under § 1590(a). Plaintiffs allege USAT

   “participated in [a] venture by acting as the travel agent and commercial funder for the

   Lopez brother in the domestic and international sexual exploitation of young female

   athletes.” TAC ¶ 89. Throughout the TAC, they allege that the knowing benefit to USAT

   was generally “medals and money” obtained by the Lopez family, including Steven Lopez.

   But Plaintiffs offer no allegations to support the theory that Steven Lopez’s alleged sexual

   abuse of Joslin and Means benefitted USAT, let alone a benefit that USAT knew about.

   Rather, the TAC alleges benefits that USAT receives as a result of Steven Lopez’s athletic

   success. This requires an assumption that the alleged sexual misconduct Steven Lopez

   committed against Joslin and Means somehow translates into “medals and money” for

   USAT. The TVPRA does not contemplate knowing benefits requiring this degree of

   removal from the defendant.

          A survey of TVPRA cases reveals that a knowing benefit from participating in a

   venture requires a much closer connection between a defendant’s knowledge, the alleged

   abuse and the benefit to the defendant. See e.g. Ricchio v. McLean, 853 F.3d 553, 557

   (1st Cir. 2017) (holding that complaint sufficiently stated the knowing benefit requirement

                                                9
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 10 of 17




    against motel operators because allegations contended that (1) defendants received the

    benefit of payment for the motel room where the alleged acts of trafficking took place; and

    (2) defendants were alleged to have witnessed exhibitions of brutal and coercive behavior

    towards the “physically deteriorating [victim] who pleaded for help”); see also Paguirigan

    v. Prompt Nursing Empl. Agency LLC, 286 F. Supp. 3d 430, 439 (E.D.N.Y. 2017); David

    v. Signal Int’l, LLC, 37 F. Supp. 3d 822 (E.D. La. 2014); Ross v. Jenkins, 325 F. Supp. 3d

    1141, 1164 (D. Kan. 2018); Stein v. World-Wide Plumbing Supply Inc., 71 F. Supp. 3d

    320, 329 (E.D.N.Y. 2014).

          The cases above illustrate two points about knowing benefits under the TVPRA:

    (1) the benefit to the defendant must be identifiable; and (2) the defendant must know

    that it is receiving the benefit. The allegations of the TAC plausibly allege that USAT

    benefitted from Steven Lopez’s success as an athlete. But the TAC does not articulate a

    knowing benefit on the part of USAT on account of his alleged sexual abuse of Joslin and

    Means. Because Plaintiffs fail to allege a knowing benefit under the TVPRA, Counts 2, 3,

    and 5 should be dismissed.

          3.     Count 3 must be dismissed because Plaintiffs fail to allege that the
                 transportation was in violation of 18 U.S.C. § 1590(a).

          Plaintiffs’ theory of § 1590(a) liability under Count 3 is based on “transportation.”

    They allege that “USAT, through their agent, Steven Lopez, knowingly transported Gaby

    to Bonn, Germany, and to various tournaments and training centers between 2006 and

    2010.” TAC ¶ 599 (emphasis added). The Court previously accepted the Magistrate’s

    recommendation that the applicable time period for this claim is May 4, 2008 through May

    4, 2018. D.E. 266.

                                                10
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 11 of 17




            Liability for transportation under § 1590(a) requires that the objective of the

    transportation be the illegal act under the TVPRA. See e.g. Ricchio v. 853 F.3d at 558

    (observing that § 1590’s language prohibiting knowing recruitment… transportation…or

    obtaining by any means, any person for labor or services “is most obviously read as

    requiring only intent to produce the result described.”); Lagasan v. Al-Ghasel, 92 F. Supp.

    3d 445, 454 (E.D. Va. 2015) (sufficient to allege defendants “knowingly recruited plaintiff’s

    services through an employment agency in the Philippines, brought her to Qatar, and

    arranged to transport her to the United States by fraudulently acquiring a visa for the

    purpose of forced labor or involuntary servitude”) (emphasis added); Ross v. Jenkins, 325

    F. Supp. 3d 1141, 1165 (D. Kan. 2018) (§ 1590 claim sufficiently stated where Plaintiff

    alleged that “defendants transported plaintiff around the country against her will so she

    could supply forced labor”).

            The TAC alleges one specific, and untimely, occasion of transportation: Joslin’s

    travel to Bonn, Germany in 2006. Even if the trip to Bonn were timely, alleging a first

    incidence of sexual misconduct occurring after Joslin’s arrival by itself does not establish

    knowing transportation by USAT. See e.g. Shuvalova v. Cunningham, 2010 U.S. Dist.

    LEXIS 135502 at *10 (N.D. Cal. 2010) (§ 1590 liability insufficiently pled because the

    defendant’s alleged promises to take care of plaintiffs did not adequately state a

    fraudulent inducement theory and remaining allegations directed to defendant’s conduct

    after plaintiff arrived were insufficient to establish a claim for trafficking). Even if the Court

    accepts that knowledge by USAT can be inferred, Plaintiffs still must allege, at a minimum,

    timely occurrences of transportation by USAT, including dates and places accompanied


                                                   11
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 12 of 17




    by incidences of sexual abuse by Steven Lopez on those occasions. They do not. For

    these reasons, Count 3 should be dismissed.

           4.     Count 8 must be dismissed because Plaintiffs fail to obstruction of
                  government enforcement of the TVPRA under 18 U.S.C. §§ 1590(b)
                  and 1591(d).

           Count 8 alleges Obstruction, Attempted Obstruction, and Interference with

    Enforcement in violation of 18 U.S.C. §§ 1590(b), 1591(d), 1595(a), and 2255. The Court

    previously concluded that obstruction of a private investigation or action is not actionable

    under 18 U.S.C. §§ 1590(b) or 1591(d) and that “the TVPA’s obstruction provisions are

    concerned only with government enforcement of the TVPA.” D.E. 266 at 46. The Court

    also observed, in dismissing the obstruction count against defendant USOC, that

    “Plaintiffs offer no evidence that the Congressional hearing was directly related to the

    enforcement of the TVPA.” Id. at 47.

           Plaintiffs still do not allege government enforcement of the TVPRA. To the extent

    they still rely on Steve McNally’s testimony to Congress to meet this requirement,

    Congress cannot enforce the TVPRA. Only the executive and judicial departments of

    government can enforce the laws of the United States. ALISSA M. DOLAN ET AL., CONG.

    RESEARCH SERV., CONGRESSIONAL OVERSIGHT MANUAL 25 (2014), citing Watkins v. United

    States, 354 U.S. 178, 187 (1957)(“[t]here is no general authority to expose the private

    affairs of individuals without justification in terms of the functions of the Congress ... nor is

    the Congress a law enforcement or trial agency. These are functions of the executive and

    judicial departments of government”)(emphasis supplied). See also e.g. 2 U.S.C. §

    190d(a) (articulating the scope of assistance provided to legislative review by standing


                                                   12
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 13 of 17




    committees of the Senate and the House of Representatives as including “analysis,

    appraisal, and evaluation themselves, or by contract, or may require a Government

    agency to do so and furnish a report thereon to the Congress”); 28 U.S.C. § 533 (granting

    the FBI authority to investigate all federal crime not assigned exclusively to another

    federal agency).

           A survey of various TVPRA obstruction cases makes it clear that a government

    enforcement action contemplates involvement of the executive or judicial branch of

    government, not the legislative branch. See e.g. United States v. Brinson, 772 F.3d 1314,

    1327-28 (10th Cir. 2014) (concluding that transcript of telephone call in which the

    defendant encouraged the witness to ignore a grand jury subpoena was sufficient for a

    jury to reasonably infer that the defendant was trying to prevent the witness from testifying

    before the grand jury and constituted sufficient evidence that the defendant had

    committed the crime of obstruction of justice under 18 U.S.C. § 1591(d)); United States

    v. McCray, 2017 U.S. Dist. LEXIS 115689 at *40 (holding that a superseding indictment

    charging a violation of obstruction of justice under 18 U.S.C. § 1591(d) was proper where

    defendant contacted witness in violation of court’s no contact order consistent with the

    element of proving that the defendant knowingly obstructed or attempted to obstruct the

    enforcement of § 1591); Martinez v. Calimlim, 651 F. Supp. 2d 852, 864 (E.D. Wis. 2009)

    (plaintiff sufficiently stated obstruction claim under § 1590 where she alleged that

    defendant lied to a federal agent in an attempt to obstruct the agent’s effort to find

    plaintiff). See also United States v. Clinton, 2012 U.S. Dist. LEXIS 151080 at *5 (D.S.D.




                                                 13
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 14 of 17




    2012) (observing that § 1591(d) “is expressly directed at conduct that obstructs or

    interferes with the enforcement of the sex-trafficking statutes”).

           Accepting arguendo that Steve McNally lied Congress, Plaintiffs allegations fail to

    state a claim under §§ 1590(b) or 1591(d). Moreover, Plaintiffs have not alleged the

    violation of any statutes that criminalize false statements to Congress such as 18 U.S.C.

    § 1001 (criminalizing false statements) or 18 U.S.C. § 1621 (prohibiting perjury). Even if

    they had, Congress still cannot enforce laws.

           Plaintiffs allege that USAT fed “false information to investigators…about Mandy

    Meloon.” TAC ¶ 637 (j). USAT does not find further detail about this allegation in the TAC,

    but it appears to refer to the events that occurred in 2006 and 2007. Id. ¶¶ 120-128.

    Accordingly, it outside of the statute of limitations. Even if it was timely, it is not sufficient,

    as it provides no other details (e.g., who at USAT made the false statement, to whom or

    which agency, when the statement was made, and the content of the statement). Nothing

    else in the TAC even arguably invokes a governmental enforcement of the TVPRA.

    Accordingly, Count 8 must be dismissed.

           5.      Count 8 must be dismissed to the extent it seeks recovery under §
                   1595(a) because Plaintiffs fail to allege a “venture.”

           Plaintiffs assert that they can recover for obstruction pursuant to §§ 1595(a) and/or

    18 U.S.C. 2255 (only Amber Means seeks relief under § 2255). Section 1595(a) creates

    a cause of action against the “perpetrator” or “whoever knowingly benefits…by receiving

    anything of value from participation in a venture which that person knew or should

    have known has engaged in an act in violation of this chapter” (emphasis added).

    Though Count 8 purportedly is asserted against both USAT and Steven Lopez, Plaintiffs

                                                    14
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 15 of 17




    confirmed in a February 12, 2020, e-mail that they will not pursue Count 8 against Steven

    Lopez at trial. Indeed, the TAC does not include allegations of obstruction or attempted

    obstruction or interference with a government investigation by Steven Lopez. Accordingly,

    USAT apparently is now in a venture by itself for purposes of Count 8.

           The Tenth Circuit adopted the First Circuit’s definition of “venture” under the

    TVPRA, which defines this term as “any group of two or more individuals associated in

    fact, whether or not a legal entity.” Bistline v. Parker, 918 F.3d 849, 873 (10th Cir.

    2019). The Bistline court went on to explain that the complaint at issue adequately

    stated a TVPRA claim because it alleged the defendants set up a scheme “designed

    expressly for the purpose of facilitating these crimes and also ensuring that defendants

    would personally reap amber benefits therefrom.” Id. at 875-76 (emphasis in original).

    The TAC contains no allegations that USAT was in a venture for purposes of Count 8 at

    all, much less a scheme to obstruct. For these reasons, Plaintiffs fail to articulate the

    required element of a venture. Therefore, Count 8 must be dismissed to the extent it is

    based on venture liability under § 1595(a).

                                        IV.     CONCLUSION

           For the foregoing reasons, USAT respectfully requests that this Court dismiss all

    of Plaintiffs’ claims against it with prejudice.




                                                   15
Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 16 of 17




    Dated this 21st day of February, 2020.



                                                  GORDON & REES SCULLY
                                                  MANSUKHANI

                                                  /s/ Thomas B. Quinn
                                                  Thomas B. Quinn, Reg. No. 17955
                                                  Nathan A. Huey, Reg. No. 51271
                                                  Lillian L. Alves, Reg. No. 37083
                                                  555 Seventeenth Street, Suite 3400
                                                  Denver, Colorado 80202
                                                  Phone: (303) 534-5160
                                                  Fax: (303) 534-5161
                                                  tquinn@grsm.com
                                                  nhuey@grsm.com
                                                  lalves@grsm.com

                                                  Attorneys for Defendant USA
                                                  Taekwondo, Inc.




                                             16
         Case 1:18-cv-00981-CMA-MEH Document 294 Filed 02/21/20 USDC Colorado Page 17 of 17




                                               CERTIFICATE OF SERVICE

                          I certify that on this 21st day of February, 2020, a copy of the foregoing was
                  electronically filed with the Clerk of the Court using the CM/ECF system which will send
                  notification of such to all counsel of record.



                                                          /s/ Fran Aragon Eaves




1158511/39364832v.1
                                                            17
